DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 4/14/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-44 are pending.
5.	Claims 8, 11, 19, 22, 30, 33, 41, 44 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 17, 28, and 39, the phrase "can be" in Line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the configuration" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 27, and 38 recites the limitation "the configuration.”  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
8.	Claims 8, 11, 19, 22, 30, 33, 41, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 USC 112b rejection.
	The prior art, KIM et al. US 20200252168 discloses the base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH) to the terminal and TDRAs configured within a DL duration of one slot [Section 0207], A DL data channel (i.e. PDSCH) may be assigned (i.e. received) to the terminal using TDRA indexes (i.e. set TDRA candidates) [Section 0209], A DL data channel (i.e. PDSCH) may be assigned (i.e. received) to the terminal using TDRA indexes (i.e. set TDRA candidates and HARQ response codebook generated for DL data channel (PDSCH) belonging to specific DL sub-slot that includes TDRA index [Section 0290], The terminal generate the HARQ response for one DL data channel or the HARQ responses for two or more DL data channels within a unit time (e.g., one slot) [Section 0434]. 
The prior art, Lee et al US 20220159692 discloses in Section [0117] The UE monitors PDCCH candidates only in PDCCH monitoring occasions; The UE determines the PDCCH monitoring occasions from a PDCCH monitoring periodicity, a PDCCH monitoring offset, and a PDCCH monitoring pattern in a slot; Section [0196] TDRA indicates a DL assignment-to-PDSCH slot offset K0, the start position (e.g., symbol index S) and length (e.g., the number of symbols, L) of the PDSCH in a slot, and the PDSCH mapping type; Section [0241] the UE determines occasion(s) for candidate PDSCH receptions based on a row in a table defined by a PDSCH TDRA configuration and determines the type-1 (i.e., semi-static) HARQ-ACK codebook based on the occasion(s); Here, the “candidate PDSCH receptions” may include a PDSCH scheduled through dynamic DL assignment DCI.
However, the prior arts Kim and Lee in combination do not render the limitations obvious the claim elements recited in the dependent claims 8, 11, 19, 22, 30, 33, 41, and 44. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-7, 9-10, 12-18, 20-21, 23-29, 31-32, 34-40, 42-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated KIM et al. US 20200252168 hereafter Kim.

For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

As to Claim 1.    Kim discloses a method of wireless communication at a user equipment (UE) [i.e. Terminal], comprising [Figs. 1-2, Section 0010, 0087: An operation method of a terminal in a communication system with base station. Terminal refer to a user equipment (UE), a node or the like]: 
determining that at least one time-domain resource allocation (TDRA) candidate of a set of TDRA candidates [Section 0205, 0270: The TDRA mean the DL data channel candidate. The base station inform terminal of L number of sets and TDRA indexes of DL data channel candidates] for receiving a physical downlink shared channel (PDSCH) [Section 0093: DL data channel may be a physical downlink shared channel (PDSCH)] has more than one possible location [i.e. symbols 1-14] within a slot [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0207, 0266, 0446: The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH see 0093) to the terminal and TDRAs configured within a DL duration of one slot. One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)]; 
and generating hybrid automatic repeat request (HARQ) acknowledgement (ACK) (HARQ-ACK) feedback [Section 0095: HARQ response mean HARQ-acknowledgement HARQ-ACK]  based on the determination that the at least one TDRA candidate has more than one possible location within the slot [Figs. 33, 34A-C, Sections 0194, 0197, 0446: The terminal generate HARQ response bit for each location of DL data channel candidates that can be scheduled in the slot belonging to the time window. The time domain resources of the DL data channel indicated by a time domain resource allocation (TDRA) for the HARQ response. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain, the base station may request the terminal to transmit an HARQ response for TDRA index 0 or TDRA index 1, the terminal may generate an HARQ response for one TDRA index-0].

As to Claim 2.  Kim discloses the method of claim 1, further comprising [Section 0010]: receiving a PDSCH [Section 0227: The terminal receive the DL data channel (i.e. PDSCH) scheduled by DCI from the base station] in each of one or more TDRA candidates of the set of TDRA candidates [Figs. 11A-B, 21, Sections 0198, 0207, 0290: The base station configure time domain resources of the DL data channel (i.e. PDSCH see 0093) to the terminal, when DL data channel (i.e. PDSCH) is assigned, the KTDRA that the corresponding DL data channel belongs may be determined. The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH) to the terminal and TDRAs configured within a DL duration of one slot. A DL data channel (i.e. PDSCH) may be assigned (i.e. received) to the terminal using TDRA indexes (i.e. set TDRA candidates)],
wherein the HARQ-ACK feedback is generated based on the received PDSCH in the one or more TDRA candidates; and transmitting [i.e. UCI/UL control channel; Section 0227: The terminal receive the DL data channel scheduled by DCI from the base station, and feedback HARQ response for the DL data channel to the base station through the UL control channel] the generated HARQ-ACK feedback [Sections 0198, 0290, 0434: The base station configure time domain resources of the DL data channel (i.e. PDSCH) to the terminal, when DL data channel is assigned, the KTDRA that the corresponding DL data channel has belongs may be determined, and the HARQ response codebook mapped to UL control channel corresponding DL data channel. A DL data channel (i.e. PDSCH) may be assigned (i.e. received) to the terminal using TDRA indexes (i.e. set TDRA candidates and HARQ response codebook generated for DL data channel (PDSCH) belonging to specific DL sub-slot that includes TDRA index. The terminal generate the HARQ response for one DL data channel or the HARQ responses for two or more DL data channels within a unit time (e.g., one slot)]. 

As to Claim 3.   Kim discloses the method of claim 1, wherein the HARQ-ACK feedback is based on a type 1 HARQ- ACK codebook (CB) [Sections 0095, 0241: HARQ response mean HARQ-acknowledgement HARQ-ACK. When the size of the HARQ response codebook is semi-statically configured, when a codebook type 1 defined in the 3GPP technical specification is used, the HARQ response codebook may be generated in units of sub-slots].

As to Claim 4.  Kim discloses the method of claim 1, wherein the determining that the at least one TDRA candidate has more than one possible location within the slot comprises [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0207, 0266, 0446: The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH see 0093) to the terminal and TDRAs configured within a DL duration of one slot. One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)]:
determining that the UE is configured to monitor for a downlink (DL) grant in a DL control information (DCI) format 1_2 message [Fig. 28, Sections 0092, 0374, 0513: A DL control channel may refer to downlink control information (DCI). The base station transmit a UL grant after transmitting DL assignment (i.e. DL grant) information for a PDSCH; the terminal receive the DL assignment information from the base station, and may receive the PDSCH based on the DL assignment information. PDSCH may be determined based on a slot or a subframe to which a time resource of PDSCH belongs explicitly indicated by the DL-DCI (e.g., DCI format 1_2)],
determining that a starting symbol for determining at least one location of the at least one TDRA within the slot is configured based on at least one physical downlink control channel (PDCCH) monitoring occasion [Fig. 3 (Depicts PDCCHs timing/occasions), Section 0535: The terminal may perform monitoring operation] within the slot when the UE is configured to monitor for the DL grant in the DCI format 1_2 message; and [Figs. 33, 34A, Sections 0100, 0253, 0306, 0513: The terminal identify the location of the radio resources to which the DL data channel is allocated from the DL control channel (i.e. PDCCH). DL data channels corresponding to TDRA indexes according to the indexes of first (start) symbols. The base station transmit information indicating the boundaries of the sub-slots to the terminal through DCI; for example the sub-slot 1 is configured in the first symbol of the slot. PDSCH may be determined based on a slot or a subframe to which a time resource of PDSCH belongs explicitly indicated by the DL-DCI (e.g., DCI format 1_2)],
determining that the at least one TDRA candidate has more than one possible location within the slot when the UE determines that the starting symbol for determining the at least one location of the at least one TDRA within the slot is configured based on the at least one PDCCH monitoring [Fig. 3 (Depicts PDCCHs timing/occasions), Section 0535: The terminal may perform monitoring operation] occasion within the slot [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0266, 0372, 0446: One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. The terminal may compare the position of the first (start) symbol in the resources to which the DL assignment information assigning the PDSCH is mapped with the positions of the first (start) symbols in the resources to which the UL grant is mapped. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)].

As to Claim 5.   Kim discloses the method of claim 4, wherein the configuration is through a radio resource control (RRC) parameter [Sections 0097, 0495, 0505: A higher layer signaling operation performed using an RRC message. The base station configure a DL in the terminal using higher layer signaling (e.g., an RRC message).; and  RRC message for configuring include information e.g., periodicity, subframe offset (i.e. parameters) indicating time resources in which the SPS PDSCH is allocated. The RRC message include DL-DCI related information].
As to Claim 6.    Kim discloses the method of claim 4, wherein the determining that the at least one TDRA candidate has more than one possible location within the slot comprises determining that there is a plurality of physical downlink control channel (PDCCH) monitoring occasions [Fig. 3 (Depicts PDCCHs timing/occasions), Section 0535: The terminal may perform monitoring operation] within the slot in which a DCI format 1_2 message can be received [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0266, 0513, 0535: One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. PDSCH may be determined based on a slot or a subframe to which a time resource of PDSCH belongs explicitly indicated by the DL-DCI (e.g., DCI format 1_2). The terminal may perform monitoring operation]. 

As to Claim 7.   Kim discloses the method of claim 4, wherein the determining that the at least one TDRA candidate has more than one possible location within the slot comprises [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0207, 0266, 0446: The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH see 0093) to the terminal and TDRAs configured within a DL duration of one slot. One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)] 
determining that a Ko slot offset associated with each of the at least one TDRA candidate is equal to 0 [Sections 0169, 0197, 0327: A terminal may derive an offset and derive the reception resource of the DL data channel based on the offset. The time domain resources of the DL data channel indicated by a slot offset K and a time domain resource allocation (TDRA) for the HARQ response.  When the slot offset or sub-slot offset configured by the base station is K, the terminal may transmit a UL control channel or a UL data channel including the HARQ response].

As to Claim 9.   Kim discloses the method of claim 8, further comprising determining a total number of non-overlapping [i.e. TDRA 1 and TDRA 3 in subset 1 of slot, TDRA 2 and TDRA 5 in subset 2 in slot] TDRA candidates within the slot based on the determined total number of TDRA candidates, wherein the HARQ-ACK feedback is generated to include x bits, where x [i.e. 2 for subset 1] is equal to the determined total number of non-overlapping TDRA candidates [Sections 0208, 0209: The base station may classify the TDRAs into one or more subsets; For example, a subset 1 may comprise TDRA1 and TDRA3, a subset 2 may comprise TDRA2 and TDRA5, and a subset 3 may comprise TDRA4 and TDRA6. The terminal receive the DCI from the base station, and obtain K, the terminal generate an HARQ response codebook for TDRA2 and TDRA5 corresponding to PRI2 since the HARQ response codebook includes an HARQ response bit for TDRA2 and an HARQ response bit for TDRA5, the size of the HARQ response codebook may be 2 bits].

As to Claim 10.   Kim discloses the method of claim 8, further comprising determining the second number of TDRA candidates corresponding to the additional locations of the at least one TDRA candidate that are fully contained within the slot [Figs. 11A, 13-14, 33, 34A-C, Sections 0213, 0215: A subset 1 may comprise TDRA1, a subset 2 may comprise TDRA2 and TDRA3, and a subset 3 may comprise TDRA4 to TDRA6; in another scheme subset 1 may include TDRA1 and TDRA3, a subset 2 may include TDRA2 and TDRA5, and a subset 3 may include TDRA4 and TDRA6. In the scheme A, TDRA1 (e.g., DL data channel candidate corresponding to TDRA1) may belong to the sub-slot 1, and TDRA2 and TDRA3 (e.g., DL data channel candidates corresponding to TDRA2 and TDRA3) may belong to the sub-slot 2].

As to Claim 12.    Kim discloses a method of wireless communication at a base station, comprising [Fig. 1 (Base Station-110), Section 0010: An operation method of a terminal in a communication system with base station]:
determining that at least one time-domain resource allocation (TDRA) candidate of a set of TDRA candidates [Section 0205, 0270: The TDRA mean the DL data channel candidate. The base station inform terminal of L number of sets and TDRA indexes of DL data channel candidates] for transmitting a physical downlink shared channel (PDSCH) [Section 0093: DL data channel may be a physical downlink shared channel (PDSCH)] to a user equipment (UE) [i.e. Terminal] has more than one possible location [i.e. symbols 1-14] within a slot  [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0207, 0266, 0446: The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH see 0093) to the terminal and TDRAs configured within a DL duration of one slot. One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)]; 
and receiving hybrid automatic repeat request (HARQ) acknowledgement (ACK) (HARQ-ACK) feedback [Section 0095: HARQ response mean HARQ-acknowledgement HARQ-ACK]  from the UE based on the determination that the at least one TDRA candidate has more than one possible location within the slot [Figs. 33, 34A-C, Sections 0194, 0197, 0446: The terminal generate HARQ response bit for each location of DL data channel candidates that can be scheduled in the slot belonging to the time window. The time domain resources of the DL data channel indicated by a time domain resource allocation (TDRA) for the HARQ response. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain, the base station may request the terminal to transmit an HARQ response for TDRA index 0 or TDRA index 1, the terminal may generate an HARQ response for one TDRA index-0].

As to Claim 13.  Kim discloses the method of claim 12, further comprising: transmitting a PDSCH [Section 0227: The terminal receive the DL data channel (i.e. PDSCH) scheduled by DCI from the base station] in each of one or more TDRA candidates of the set of TDRA candidates [Figs. 11A-B, 21, Sections 0198, 0207, 0290: The base station configure time domain resources of the DL data channel (i.e. PDSCH see 0093) to the terminal, when DL data channel (i.e. PDSCH) is assigned, the KTDRA that the corresponding DL data channel belongs may be determined. The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH) to the terminal and TDRAs configured within a DL duration of one slot. A DL data channel (i.e. PDSCH) may be assigned (i.e. received) to the terminal using TDRA indexes (i.e. set TDRA candidates)],
wherein the HARQ-ACK feedback is received [i.e. UCI/UL control channel; Section 0227: The terminal receive the DL data channel scheduled by DCI from the base station, and feedback HARQ response for the DL data channel to the base station through the UL control channel] based on the transmitted PDSCH in the one or more TDRA candidates [Sections 0198, 0290, 0434: The base station configure time domain resources of the DL data channel (i.e. PDSCH) to the terminal, when DL data channel is assigned, the KTDRA that the corresponding DL data channel has belongs may be determined, and the HARQ response codebook mapped to UL control channel corresponding DL data channel. A DL data channel (i.e. PDSCH) may be assigned (i.e. received) to the terminal using TDRA indexes (i.e. set TDRA candidates and HARQ response codebook generated for DL data channel (PDSCH) belonging to specific DL sub-slot that includes TDRA index. The terminal generate the HARQ response for one DL data channel or the HARQ responses for two or more DL data channels within a unit time (e.g., one slot)];
 and decoding the HARQ-ACK feedback received from the UE [Section 0336: Accordingly, the base station may perform a decoding operation on the HARQ response bit string].

As to Claim 14. The method of claim 12, wherein the HARQ-ACK feedback is based on a type 1 HARQ-ACK codebook (CB) [See Claim 3 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 15. The method of claim 12, wherein the determining that the at least one TDRA candidate has more than one possible location within the slot comprises: determining that the UE is configured to monitor for a downlink (DL) grant in a DL control information (DCI) format 1_2 message; determining that a starting symbol for determining at least one location of the at least one TDRA within the slot is configured based on at least one physical downlink control channel (PDCCH) monitoring occasion within the slot when the UE is determined to be configured to monitor for the DL grant in the DCI format 1_2 message; and determining that the at least one TDRA candidate has more than one possible location within the slot when the starting symbol for determining the at least one location of the at least one TDRA within the slot is configured based on the at least one PDCCH monitoring occasion within the slot [See Claim 4 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 16. The method of claim 15, wherein the configuration is through a radio resource control (RRC) parameter [See Claim 5 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 17. The method of claim 15, wherein the determining that the at least one TDRA candidate has more than one possible location within the slot comprises determining that there is a plurality of physical downlink control channel (PDCCH) monitoring occasions within the slot in which a DCI format 1_2 message can be transmitted [See Claim 6 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 18. The method of claim 15, wherein the determining that the at least one TDRA candidate has more than one possible location within the slot comprises determining that a Ko slot offset associated with each of the at least one TDRA candidate is equal to 0 [See Claim 7 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 20. The method of claim 19, further comprising determining a total number of non- overlapping TDRA candidates within the slot based on the determined total number of TDRA candidates, wherein the HARQ-ACK feedback is received via x bits, where x is equal to the determined total number of non-overlapping TDRA candidates [See Claim 9 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 21. The method of claim 19, further comprising determining the second number of TDRA candidates corresponding to the additional locations of the at least one TDRA candidate that are fully contained within the slot [See Claim 10 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 23.  Kim discloses an apparatus for wireless communication at a user equipment (UE) [i.e. Terminal], comprising [Figs. 1-2, Section 0010, 0087: An operation method of a terminal in a communication system with base station. Terminal refer to a user equipment (UE), a node or the like]:
a memory [Memory-220]; and at least one processor [Processor-210] coupled to the memory and configured to [Fig. 2 (Communication Node Diagram), Sections 0080, 0082: Communication nodes 110 (i.e. base station) and 130 (i.e. terminal) have the structure in Fig. 2.  Referring to FIG. 2, a communication node 200 may comprise at least one processor 210 and a memory 220].
determine that at least one time-domain resource allocation (TDRA) candidate of a set of TDRA candidates [Section 0205, 0270: The TDRA mean the DL data channel candidate. The base station inform terminal of L number of sets and TDRA indexes of DL data channel candidates] for receiving a physical downlink shared channel (PDSCH) [Section 0093: DL data channel may be a physical downlink shared channel (PDSCH)] has more than one possible location [i.e. symbols 1-14] within a slot [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0207, 0266, 0446: The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH see 0093) to the terminal and TDRAs configured within a DL duration of one slot. One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)]; 
and generate hybrid automatic repeat request (HARQ) acknowledgement (ACK) (HARQ-ACK) feedback [Section 0095: HARQ response mean HARQ-acknowledgement HARQ-ACK]  based on the determination that the at least one TDRA candidate has more than one possible location within the slot [Figs. 33, 34A-C, Sections 0194, 0197, 0446: The terminal generate HARQ response bit for each location of DL data channel candidates that can be scheduled in the slot belonging to the time window. The time domain resources of the DL data channel indicated by a time domain resource allocation (TDRA) for the HARQ response. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain, the base station may request the terminal to transmit an HARQ response for TDRA index 0 or TDRA index 1, the terminal may generate an HARQ response for one TDRA index-0].

As to Claim 24. The apparatus of claim 23, wherein the at least one processor [Fig. 2] is further configured to: receive a PDSCH in each of one or more TDRA candidates of the set of TDRA candidates, wherein the HARQ-ACK feedback is generated based on the received PDSCH in the one or more TDRA candidates; and transmit the generated HARQ-ACK feedback [See Claim 2 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 25. The apparatus of claim 23, wherein the HARQ-ACK feedback is based on a type 1 HARQ-ACK codebook (CB) [See Claim 3 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 26. The apparatus of claim 23, wherein to determine that the at least one TDRA candidate has more than one possible location within the slot the at least one processor [Fig. 2] is further configured to: determine that the UE is configured to monitor for a downlink (DL) grant in a DL control information (DCI) format 1_2 message; determine that a starting symbol for determining at least one location of the at least one TDRA within the slot is configured based on at least one physical downlink control channel (PDCCH) monitoring occasion within the slot when the UE is configured to monitor for the DL grant in the DCI format 1_2 message; and determine that the at least one TDRA candidate has more than one possible location within the slot when the UE determines that the starting symbol for determining the at least one location of the at least one TDRA within the slot is configured based on the at least one PDCCH monitoring occasion within the slot. [See Claim 4 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 27. The apparatus of claim 26, wherein the configuration is through a radio resource control (RRC) parameter [See Claim 5 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 28. The apparatus of claim 26, wherein to determine that the at least one TDRA candidate has more than one possible location within the slot the at least one processor [Fig. 2] is further configured to determine that there is a plurality of physical downlink control channel (PDCCH) monitoring occasions within the slot in which a DCI format 1_2 message can be received [See Claim 6 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 29. The apparatus of claim 26, wherein to determine that the at least one TDRA candidate has more than one possible location within the slot the at least one processor [Fig. 2] is further configured to determine that a Ko slot offset associated with each of the at least one TDRA candidate is equal to 0 [See Claim 7 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].


As to Claim 31. The apparatus of claim 30, wherein the at least one processor [Fig. 2] is further configured to determine a total number of non-overlapping TDRA candidates within the slot based on the determined total number of TDRA candidates, wherein the HARQ-ACK feedback is generated to include x bits, where x is equal to the determined total number of non- overlapping TDRA candidates [See Claim 9 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 32. The apparatus of claim 30, wherein the at least one processor [Fig. 2] is further configured to determine the second number of TDRA candidates corresponding to the additional locations of the at least one TDRA candidate that are fully contained within the slot [See Claim 10 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 34.  Kim discloses an apparatus for wireless communication at a base station, comprising [Fig. 1 (Base Station-110), Section 0010: An operation method of a terminal in a communication system with base station]:
 	a memory; and at least one processor coupled to the memory and configured to [Fig. 2 (Communication Node Diagram), Sections 0080, 0082: Communication nodes 110 (i.e. base station) and 130 (i.e. terminal) have the structure in Fig. 2. Referring to FIG. 2, a communication node 200 may comprise at least one processor 210, a memory 220],
determine that at least one time-domain resource allocation (TDRA) candidate of a set of TDRA candidates [Section 0205, 0270: The TDRA mean the DL data channel candidate. The base station inform terminal of L number of sets and TDRA indexes of DL data channel candidates] for transmitting a physical downlink shared channel (PDSCH) [Section 0093: DL data channel may be a physical downlink shared channel (PDSCH)] to a user equipment (UE) [i.e. Terminal] has more than one possible location [i.e. symbols 1-14] within a slot [Figs. 11A, 13-14, 33 (Depicts for e.g. TDRA Index-0 in 4 symbol locations), 34A-C, Sections 0207, 0266, 0446: The base station configure TDRAs (e.g. DL data channel candidates) for a DL data channel (i.e. PDSCH see 0093) to the terminal and TDRAs configured within a DL duration of one slot. One slot include 14 symbols, and divided into sub-slots; the base station inform the terminal of DL data channel candidates or TDRAs. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain (of the slot)]; 
and receive hybrid automatic repeat request (HARQ) acknowledgement (ACK) (HARQ-ACK) feedback [Section 0095: HARQ response mean HARQ-acknowledgement HARQ-ACK]  from the UE based on the determination that the at least one TDRA candidate has more than one possible location within the slot[Figs. 33, 34A-C, Sections 0194, 0197, 0446: The terminal generate HARQ response bit for each location of DL data channel candidates that can be scheduled in the slot belonging to the time window. The time domain resources of the DL data channel indicated by a time domain resource allocation (TDRA) for the HARQ response. Refer to Fig. 33, TDRA index-0 may overlap in some symbols of the time domain, the base station may request the terminal to transmit an HARQ response for TDRA index 0 or TDRA index 1, the terminal may generate an HARQ response for one TDRA index-0].


As to Claim 35. The apparatus of claim 34, wherein the at least one processor is further configured to: transmit a PDSCH in each of one or more TDRA candidates of the set of TDRA candidates, wherein the HARQ-ACK feedback is received based on the transmitted PDSCH in the one or more TDRA candidates; and decode the HARQ-ACK feedback received from the UE. [See Claim 13 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 36. The apparatus of claim 34, wherein the HARQ-ACK feedback is based on a type 1 HARQ-ACK codebook (CB) [See Claim 3 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 37. The apparatus of claim 34, wherein to determine that the at least one TDRA candidate has more than one possible location within the slot, the at least one processor [Fig. 2] is further configured to: determine that the UE is configured to monitor for a downlink (DL) grant in a DL control information (DCI) format 1_2 message; determine that a starting symbol for determining at least one location of the at least one TDRA within the slot is configured based on at least one physical downlink control channel (PDCCH) monitoring occasion within the slot when the UE is determined to be configured to monitor for the DL grant in the DCI format 1_2 message; and determine that the at least one TDRA candidate has more than one possible location within the slot when the starting symbol for determining the at least one location of the at least one TDRA within the slot is configured based on the at least one PDCCH monitoring occasion within the slot [See Claim 4 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].
As to Claim 38. The apparatus of claim 37, wherein the configuration is through a radio resource control (RRC) parameter [See Claim 5 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 39. The apparatus of claim 37, wherein to determine that the at least one TDRA candidate has more than one possible location within the slot the at least one processor [Fig. 2] is further configured to determine that there is a plurality of physical downlink control channel (PDCCH) monitoring occasions within the slot in which a DCI format 1_2 message can be transmitted [See Claim 6 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 40. The apparatus of claim 37, wherein to determine that the at least one TDRA candidate has more than one possible location within the slot the at least one processor [Fig. 2] is further configured to determine that a Ko slot offset associated with each of the at least one TDRA candidate is equal to 0 [See Claim 7 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

As to Claim 42. The apparatus of claim 41, wherein the at least one processor [Fig. 2]  is further configured to determine a total number of non-overlapping TDRA candidates within the slot based on the determined total number of TDRA candidates, wherein the HARQ-ACK feedback is received via x bits, where x is equal to the determined total number of non-overlapping TDRA candidates [See Claim 9 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].
As to Claim 43. The apparatus of claim 41, wherein the at least one processor [Fig. 2] is further configured to determine the second number of TDRA candidates corresponding to the additional locations of the at least one TDRA candidate that are fully contained within the slot [See Claim 10 rejection because both claims have similar claim subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Lee et al US 20220159692 discloses in Section [0117] The UE monitors PDCCH candidates only in PDCCH monitoring occasions; The UE determines the PDCCH monitoring occasions from a PDCCH monitoring periodicity, a PDCCH monitoring offset, and a PDCCH monitoring pattern in a slot; Section [0196] TDRA indicates a DL assignment-to-PDSCH slot offset K0, the start position (e.g., symbol index S) and length (e.g., the number of symbols, L) of the PDSCH in a slot, and the PDSCH mapping type; Section [0241] the UE determines occasion(s) for candidate PDSCH receptions based on a row in a table defined by a PDSCH TDRA configuration and determines the type-1 (i.e., semi-static) HARQ-ACK codebook based on the occasion(s); Here, the “candidate PDSCH receptions” may include a PDSCH scheduled through dynamic DL assignment DCI.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477